Case 17-11213 Doc 526-1 Filed 03/08/19 Entered 03/08/19 10:05:28 Exhibit A Page 1 of 4




                    EXHIBIT A
Case 17-11213 Doc 526-1 Filed 03/08/19 Entered 03/08/19 10:05:28 Exhibit A Page 2 of 4



                                                                                      t cJ SI
                                                                               ~Il
                                                                              \ LED
IN THE MATTER OF                                     *     DOCKET Nof \                                DIV.
                                                                                             D    3:31
FIRST NBC BANK,                                      *     CIVIL DI~m~ftifoORT

NEW ORLEANS, LA, A LOUISIANA                         *     PARISHOFORLtANS .--!·:,·.
                                                                     f'1 (1 \ ,,:),...., ·, l , \,. ' . t
BANKING CORPORATION                                  *     STATE OF LBUISIANA



                 MOTION TO CLOSE AND LIQUIDATE FIRST NBC
               BANK AND TO CONFIRM APPOINTMENT OF RECEIVER


     NOW INTO COURT, through undersigned counsel, comes JOHN DUCREST,
Commissioner of Financial Institutions of the State of Louisiana, Conservator, who moves this
Honorable Court as follows:
                                                1.
     John Ducrest w~ ~rmed as the Conservator of First NBC Bank (hereafter "FNBC") by
this Court on April~ '.2011, at         9'./~.           Central Standard time.                             .
                                               2.
     The Conservator has investigated the circumstances and has determined that the closure,
appointment of a receiver and immediate liquidation ofFNBC is required by law.
                                               3.
     Deposit accounts in FNBC are insured by the Federal Deposit I~surance Corporation
(hereinafter "FDIC").

                                               4.
     Pursuant to LSA-R.S. 6:387(A), after conducting such investigations as circumstances
require, and consultation with the Board of Directors of FNBC, the Conservator has entered into
an agreement with the FDIC to terminate deposit insurance of FNBC and to appoint the FDIC to
liquidate FNBC.

                                               5.
     Any delay in closure may cause a decrease in the value of FNBC, to the detriment of
FNBC, its depositors and its insurer.
                                               6.

    The Conservator is required by LSA-R.S. 6:391(B) to appoint the FDIC as Receiver when
any of the deposits of FNBC are insured by the FDIC. The Conservator has appointed FDIC as
receiver of FNBC as evidenced by a copy of the letter attached as Exhibit "C."




                                               1
Case 17-11213 Doc 526-1 Filed 03/08/19 Entered 03/08/19 10:05:28 Exhibit A Page 3 of 4




                                                      7.
     The FDIC has signified its willingness to accept the appointment as Receiver and to be

confirmed as same, as evidenced by a copy of the Agreement to Terminate Insurance attached
hereto as Exhibit "D."

                                                      8.
     The FDIC is not required to post bond as a condition of its appointment and confirmation as

Receiver pursuant to LSA- R.S. 6:39l(B).

                                                      9.

     Upon confirmation of the Conservator, title to all assets of FNBC was vested in the

Conservator without the execution of any instruments of conveyance, assignments, transfer, or

endorsement pursuant to LSA-R.S. 6:383. The Conservator was also vested with the full and

exclusive power of management and control ofFNBC pursuant to LSA-R.S. 6:385.

                                                     10.
                   \

     Upon its confirmation as Receiver, the FDIC is to be vested with title to all assets of FNBC
without .the execution of any instruments of conveyance, assignments, transfer, or endorsement

pursuant to LSA-R.S. 6:39l(C). The Receiver is also vested with the full and exclusive power of

management and control of FNBC, including, without limitation, the powers set forth in LSA-

R.S. 6:385.

                                                     11.

     Upon confirmation of the Receiver, FNBC will no longer be under conservatorship and the
Conservator should therefore be discharged.

     THEREFORE, Mover, JOHN DUCREST, Commissioner of Financial Institutions of the

State of Louisiana and Conservator by Order of this Court, prays that:

              1.       This Motion be acted upon ex parte;

           2.          First NBC Bank be ordered closed;

           3.          The liquidation of First NBC Bank be commenced;

           4.          The appointment of the FDIC as Receiver be confirmed;

           5.          The Conservator be discharged;

           6.          All exhibits to these pleadings be placed under seal.


                                                           Respectfully Submitte ·

                                                           /cl- ti }
                                                           Susan H. Rouprich (#11492)
                                                           Paul M. Melancon, Jr. (#17054)
                                                           Attorneys for the Commissioner
                                                           8660 United Plaza Blvd., 2nd Floor .
                                                           Baton Rouge, LA 70809-7024
                                                           Telephone: (225) 925-4633
                                                           Facsimile: (225) 922-2592

                                                      2
Case 17-11213 Doc 526-1 Filed 03/08/19 Entered 03/08/19 10:05:28 Exhibit A Page 4 of 4



                                                                               / t (<J~
                                                                                              1
IN THE MATTER OF                                       *   DOCKET NO.\ 1                          DIV.
                                                                           :.:l !. l- En
                                                                                      - L.•
FIRST NBC BANK,                                        * CIVIL DISTIUCT COURT
NEW ORLEANS, LA, A LOUISIANA                           *   PARISH    drlbfij3i(A~f            3: Jl
BANKING CORPORATION                                    *   STATE OF LO UI~K,1'JIA r;) UR .
                                                                        OISf R1 c 1'r~            '1


                                               ORDER

      Considering the above Motion

      IT IS HEREBY ORDERED THAT:

             1.     First NBC Bank is hereby closed;

             2.    The liquidation of First NBC Bank is hereby ordered to be conunenced;

             3.    The Federal Deposit Insurance Corporation is confirmed as receiver of First
                   NBC Bank;

             4.    John Ducrest, the Commissioner of Financial Institutions of the State of
                   Louisiana, the Conservator of First NBC Bank, is hereby discharged;

             5.    The FDIC is hereby vested with title to all assets of First NBC Bank
                   without the execution of any instruments of conveyance, assignments, transfer,
                   or endorsement, and is vested with the full and exclusive management and
                   control of the Bank; and

             6.    All exhibits to these pleadings be placed under seal of the Court.


      Signed in Chambers in the City of New Orleans, Louisiana, on this      ~ of April 2017,
at   J./:p 'l> rJI,\..., P. M. , as necessary to accomplish the purposes of this order, but no later
than 4:00 P.M., Central Standard Time, April~2017.




                                                                         ATRUc COPY



                                                   3
